Citation Nr: 0922362	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  05-40 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus.

2.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, to include as secondary 
to service-connected diabetes mellitus.

3.  Entitlement to service connection for a cardiovascular 
disability, to include as secondary to service-connected 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1967 to June 
1985.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a June 2005 rating decision of the Tiger Team 
at the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Cleveland, Ohio.  Thereafter, the appellant's 
claims folder was returned to his local RO in Wichita, 
Kansas.

In May 2009, the appellant testified during a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record. 


The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

After a review of the record, the Board finds that additional 
development under VA's duty to assist is necessary prior to 
appellate review.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).  Specifically, there appears to be 
outstanding treatment records from a private physician.  At 
the May 2009 Board videoconference hearing, the Veteran 
referenced receiving treatment from a Dr. J.H.  (See Board 
Transcript "Tr." at 5-7, 9-10.)  The Veteran also testified 
that he had been seeing Dr. J.H. for about two years (about 
once every 2 months) and that this doctor was an 
endocrinologist and/or a specialist in diabetes.  (Id. at 
10.)  It was also noted at the May 2009 Board hearing that 
all of the Veteran's treatment for his diabetes is through an 
"outside [private] doctor."  (Id. at 7.)  The Board notes 
that the record does not contain the aforementioned private 
treatment records nor have any attempts been made to obtain 
these records.  In light of the foregoing, the Board finds 
that reasonable efforts should be made to associate the 
treatment reports identified above with the Veteran's claims 
file.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).

The Board also notes that the record reflects that the 
Veteran was afforded a VA diabetes mellitus examination in 
May 2005.  Since the May 2005 VA examination, many private 
treatment reports have been added to the Veteran's claims 
file, to include a private treatment report from D.F., M.D., 
dated in May 2009, indicating a possible link between the 
Veteran's diabetes mellitus and his cardiovascular problems.  
However, this May 2009 private opinion holds little, if any, 
probative value as the opinion was not supported with data 
and a rationale was not provided.  See Bloom v. West, 12 Vet. 
App. 185, 187 (1999) (finding that the probative value of a 
physician's opinion is dependent, in part, upon the extent to 
which it reflects "clinical data or other rationale to 
support [the] opinion"); see also Prejean v. West, 13 Vet. 
App. 444, 448-49 (2000) (finding that the thoroughness and 
detail of the opinion is important when assessing its 
probative value).  As such, a comprehensive VA examination 
and medical opinion would be useful prior to further 
appellate consideration.  

The Veteran also seeks a disability evaluation in excess of 
20 percent for his service-connected diabetes mellitus.  The 
Board initially notes that his diabetes mellitus has not been 
examined for VA compensation purposes since May 2005, over 
four years ago.  Additionally, at the May 2009 Board 
videoconference hearing, the Veteran testified that he limits 
his activities, especially when it is very hot outside, 
thereby suggesting that this disability has worsened since 
his last examination.  (See Board Tr. at 3.)  In this regard, 
the Board notes that VA's duty to assist includes providing a 
medical examination and/or obtaining a medical opinion when 
such an examination becomes necessary to make a decision on a 
claim.  38 U.S.C.A. § 5103A(d).  Where the record does not 
adequately reveal the current state of the claimant's 
disability, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination.  
Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, the Board 
finds that a VA examination is necessary prior to appellate 
adjudication of this issue.  

The Board also notes that during the pendency of the appeal, 
the notice requirements under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) have been interpreted to apply 
to all aspects of claims, to include the disability ratings 
and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  As the record does not 
reflect that the appellant was provided notice in accordance 
with Dingess/Hartman, the Board finds that corrective notice 
should be sent to the appellant to so comply.

Additionally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) outlined 
the notice that is necessary in a claim for an increased 
rating.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 
(2008).  The Court held, in essence, that the Secretary must 
notify the claimant that, to substantiate a claim, the 
claimant must provide (or ask the Secretary to obtain) (1) 
evidence of a worsening of the condition and its impact on 
employment and daily life; (2) how disability ratings are 
assigned; (3) general notice of any diagnostic code criteria 
for a higher rating that would not be satisfied by evidence 
of a noticeable worsening of symptoms and effect on 
functioning (such as a specific measurement or test result); 
and (4) examples of the types of medical and lay evidence a 
veteran may submit to support an increased rating claim.  The 
Veteran has not been provided with such notice and the Board 
finds that corrective notice should be sent to the Veteran to 
so comply.



Accordingly, the case is REMANDED for the following action:

1.  Issue a notice letter which satisfies 
all VCAA notice obligations with regard 
to the issues on appeal of:  (1) 
entitlement to a rating in excess of 20 
percent for diabetes mellitus; (2) 
entitlement to service connection for 
peripheral neuropathy of the lower 
extremities, to include as secondary to 
service-connected diabetes mellitus; and 
(3) entitlement to service connection for 
a cardiovascular disability, to include 
as secondary to service-connected 
diabetes mellitus, in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002); 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008); and any other 
applicable legal precedent.

This notice letter should specifically 
apprise the appellant of the evidence and 
information necessary to substantiate his 
claims for service connection (to include 
on a secondary basis), and inform him of 
the division of responsibility between 
him and VA in producing or obtaining that 
evidence or information.  The letter 
should also include an explanation as to 
the information or evidence needed to 
establish a disability rating and an 
effective date, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

Provide the appellant with the specific 
notice required in increased compensation 
claims, as outlined by the Court in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), specifically including notice 
that the Secretary must notify the 
claimant that, to substantiate a claim, 
the claimant must provide (or ask the 
Secretary to obtain) (1) evidence of a 
worsening of the condition and its impact 
on employment and daily life; (2) how 
disability ratings are assigned; (3) 
general notice of the criteria for a 
higher rating for diabetes mellitus under 
38 C.F.R. § 4.119, Diagnostic Code 7913; 
and (4) examples of the types of medical 
and lay evidence the appellant may submit 
to (or ask the Secretary to obtain) that 
are relevant to establishing entitlement 
to increased compensation.

Additionally, request that the appellant 
supply the complete names, addresses, and 
dates of treatment of all medical care 
providers who have treated him for his 
diabetes mellitus on a provided VA Form 
21-4142, Authorization and Consent to 
Release Information.  Inform the 
appellant to complete additional VA Form 
21-4142s for any other medical care 
providers who may possess additional 
records.  As reflected by the record, the 
Veteran should be specifically asked to 
provide the complete name, address, and 
dates of treatment for Dr. J.H. 
(identified at the May 2009 Board 
hearing) regarding his diabetes mellitus.

After securing any necessary 
authorization or medical releases, the 
AOJ should request and associate with the 
claims file the Veteran's treatment 
reports from all sources identified whose 
records have not previously been secured.  
To the extent that efforts to obtain the 
records are unsuccessful, the claims file 
should contain documentation of the 
attempts made.  The appellant and his 
representative should also be informed of 
the negative results, and should be given 
opportunity to submit the sought-after 
records.

2.  After associating any treatment 
records with the Veteran's claims file, 
schedule the Veteran for a VA diabetes 
mellitus examination for the purpose of 
determining the etiology of his 
peripheral neuropathy and cardiovascular 
disabilities and to determine the nature 
and severity of his service-connected 
diabetes mellitus.  Perform all necessary 
tests and report all clinical 
manifestations in detail.  

The examiner is asked to opine whether 
the appellant's current peripheral 
neuropathy of the lower extremities is at 
least as likely as not (50 percent or 
greater):   
(a) proximately due to, or 
(b) chronically aggravated by, any 
service-connected disability, to include 
his service-connected diabetes mellitus.  
The examiner should also opine as to 
whether the Veteran's current peripheral 
neuropathy of the lower extremities is at 
least as likely as not (50 percent or 
greater) related to his active military 
service. 

The examiner is also asked to opine 
whether the appellant's current 
cardiovascular disability is at least as 
likely as not (50 percent or greater):  
(a) proximately due to, or 
(b) chronically aggravated by, any 
service-connected disability, to include 
his service-connected diabetes mellitus.  
The examiner should also opine as to 
whether the Veteran's current 
cardiovascular disability is at least as 
likely as not (50 percent or greater) 
related to his active military service, 
or if arteriosclerosis or a 
cardiovascular-renal disease (if present) 
was manifested in service or within one 
year of service separation.  

Regarding the Veteran's service-connected 
diabetes mellitus, the examiner is 
requested to answer the following:

a) whether the Veteran requires 
regulation of activities (avoidance of 
strenuous occupational and recreational 
activities) to control his diabetes 
mellitus;

b) whether he has experienced episodes of 
ketoacidosis or hypoglycemic reactions 
requiring hospitalization and, if so, how 
often such episodes have occurred;

(c) whether maintenance of his diabetes 
mellitus requires regular visits to a 
diabetic care provider, and if so, the 
regularity with which those visits are 
necessary; and 

(d) whether his diabetes mellitus has 
resulted in progressive loss of weight 
and strength.

The clinician is requested to provide a 
thorough rationale for all opinions, as a 
matter of medical probability, based on 
his or her clinical experience, medical 
expertise, established medical 
principles, and the evidence of record.  
The clinician should review the claims 
folder and this fact should be noted in 
the accompanying medical report.  The VA 
clinician should reference service 
treatment records, VA and private records 
of treatment, and the previous opinions 
and examination reports in this matter, 
as necessary.  It is also requested that 
the examiner consider and reconcile the 
conflicting medical opinions of record 
and any contradictory evidence regarding 
the above questions.

3.  Thereafter, readjudicate the issues 
on appeal.  If any benefit sought is not 
granted, issue a supplemental statement 
of the case and afford the appellant and 
his representative an appropriate 
opportunity to respond.  The case should 
be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.  
§§ 5109B and 7112 (West Supp. 2008).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



